Citation Nr: 0032916	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-09 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for a left wrist 
disorder, with traumatic arthritis and Kienbock's disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel






INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's left wrist disorder is productive of 
limitation of motion and pain with near extremes of motion; 
however, there is no evidence of ankylosis of the left wrist.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
left wrist disorder, with traumatic arthritis and Kienbock's 
disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5010 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further assistance 
on the part of the VA is needed in order to comply with its 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  Specifically, the VA has afforded the veteran a 
comprehensive examination, and the Board is not aware of any 
relevant medical evidence that is not currently included in 
the claims file.

The RO initially granted service connection for a left wrist 
disorder in a February 1972 rating decision, with a zero 
percent evaluation assigned as of November 1971, on the basis 
of service medical records showing treatment for a left wrist 
injury.  In a December 1972 rating decision, the RO increased 
this evaluation to 10 percent, effective from April 1972, on 
the basis of an April 1972 VA examination showing reduced 
range of motion of the left wrist.  This rating decision also 
reflects that the veteran's service-connected disability 
encompassed traumatic arthritis.  The 10 percent evaluation 
has since remained in effect and is at issue in this case.  
The Board would further point out that the appealed June 1998 
rating decision is the first to reflect that the veteran's 
service-connected disability encompasses Kienbock's disease.  

Medical records from James M. Watson, M.D., reflect recent 
treatment for a left wrist disorder.  In April 1998, the 
veteran complained of increasing left wrist symptoms, with 
pain at night and limited motion.  An examination revealed no 
gross deformity, swelling, or warmth to palpation.  The 
examination further showed tenderness to palpation, 
dorsiflexion to less than 30 degrees, and volar flexion to 30 
degrees.  X-rays revealed collapse of the lunate, with 
moderately advanced intercarpal arthritis and radial carpal 
changes.  An examination in July 1998 revealed dorsiflexion 
to 25 degrees, palmar flexion to 35 degrees, radial deviation 
to 5 degrees, ulnar deviation to 10 degrees, and normal 
forearm rotation.  On this date, Dr. Watson clarified that 
the previously noted x-ray evidence of arthritis involved 
several of the minor joints of the wrist, including the 
scaphoid lunate, lunar triquetrum, and lunar capitate joints.  
In April 1999, the veteran complained of left wrist pain that 
was aggravated by any attempt at heavy grasping or lifting, 
and a physical examination revealed dorsiflexion of 30 
degrees, volar flexion of 30 degrees, ulnar deviation of 10 
degrees, and radial deviation of 15 degrees.  Dr. Watson 
noted that the veteran requested "that the VA hospital be 
advised of the severe nature of his wrist arthritis."  Also, 
in a statement from the same date, Dr. Watson recommended 
that the veteran undergo a left wrist arthrodesis.

In September 1999, the veteran underwent a VA contract basis 
examination with a private physician.  During this 
examination, the veteran complained of "much" left wrist 
pain and noted that he was taking medication for this pain.  
Also, the veteran reported that he had been employed at the 
same job, as a wood worker, for 13 years.  An examination of 
the left wrist revealed no heat, redness, swelling, 
stiffness, instability, weakness, or easy fatigability.  
Range of motion testing revealed dorsiflexion to 50 degrees, 
with pain at 45 degrees; palmar flexion to 60 degrees, with 
pain at 50 degrees; radial deviation to 15 degrees, with pain 
at 10 degrees; and ulnar deviation to 35 degrees, with pain 
at 30 degrees.  X-rays revealed traumatic arthritis of the 
left wrist.  The diagnoses were traumatic arthritis of the 
left wrist and chronic and intermittent pain of the left 
wrist, secondary to avascular necrosis of the lunate bone of 
the left wrist (Kienbock's disease).  The examiner further 
suggested that the veteran's Kienbock's disease had not been 
shown to be related to an in-service injury.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 

The RO has assigned a 10 percent evaluation for the veteran's 
left wrist disorder under 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2000).  Under Diagnostic Code 5010, arthritis due to 
trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
this code section, degenerative arthritis established by x-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined and not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The Board has also considered the veteran's left wrist 
disability under applicable diagnostic criteria for a minor 
wrist, as the veteran's service medical records confirm that 
he is right-handed.  See 38 C.F.R. § 4.69 (2000).  Under 
Diagnostic Code 5215, a maximum evaluation of 10 percent is 
warranted for either dorsiflexion of less than 15 degrees or 
palmar flexion limited in line with the forearm.  As such, 
while the Board observes that the veteran's limitation of 
motion of the left wrist is significant, with pain shown near 
the extremes of movement, a higher evaluation is not 
available on the basis of these symptoms alone.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45 (2000) (addressing the significance of such symptoms as 
painful motion and functional loss due to pain in evaluating 
a musculoskeletal disorder).

As such, the Board has considered whether the veteran's left 
wrist disorder can be evaluated under Diagnostic Code 5214.  
Under this section, a 20 percent evaluation is warranted in 
cases of favorable ankylosis in 20 to 30 degrees of 
dorsiflexion.  However, the recent medical evidence of record 
does not in any way suggest the presence of left wrist 
ankylosis.  As such, the criteria of Diagnostic Code 5214 are 
not properly for application in this case.

The Board acknowledges that the veteran's left wrist 
disability, encompassing traumatic arthritis and Kienbock's 
disease, is productive of frequent pain, including with near 
extremes of motion, and limited motion.  However, in the 
absence of evidence of ankylosis of the left wrist, there is 
simply no basis for an evaluation in excess of 10 percent for 
the veteran's disability.  As such, the preponderance of the 
evidence is against the veteran's claim for this benefit.  In 
reaching this decision, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected left wrist disability has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  Indeed, the veteran has reported 
continuous employment and has not provided evidence of recent 
hospitalizations, even though Dr. Watson recommended left 
wrist surgery.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

The claim of entitlement to an increased evaluation for a 
left wrist disorder, with traumatic arthritis and Kienbock's 
disease, currently evaluated as 10 percent disabling, is 
denied.


		
	JOHN L. PRICHARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

